DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 9-11, 13-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the one or more threads" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

In regard to claims 4, 6, 9-11, 17 and 19, it is not clear whether or not the recitation “mirror polished” is intended to require that the polish is a “mirror polish”, because the recitation “formed by way of any of various suitable polishing techniques” of claims 6, 9, 11, 17 and 19 appears to open the scope of the polish up to other types of polish other than “mirror polish”. It is additionally unclear exactly what the requirements are for a polished surface to be considered a 

In further regard to claim 10, the recitation “similar to” renders the claim indefinite because it is unclear what standard is to be used in order to determine whether one polished surface is “similar to” another (for example, it is unclear how close the degrees of polish must be for the surfaces to be “similar to” each other, etc.).

In regard to claim 13, the scope of structures Applicant intends to delineate via the language of claim 13 (“to the interior surface”) cannot be ascertained, and appears to be incomplete: note that claim 12 recites that the diameter narrows from the diameter of the handling surface “to a smaller diameter of the interior surface”, so the language of claim 13 should at least include “extends to the smaller diameter of the interior surface”, and for the sake of fulfilling all requirements of 35 U.S.C. 112(a) and (b), should recite something along the lines of “the convex portion extending to the lowermost portion of the secondary transition surface” (or “to the lowermost portion of the finish portion” [note Applicant’s Fig. 3]).

14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 15 recites the limitation "the concave portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the convex portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Maki et al. (USPN 8,827,688).




finish portion of a preform (preform 100 shown in each of Fig. 1, 2, 3 and 4) for rotatably engaging with a closure to seal pressurized contents within an interior of a container formed from the preform (the finish portion of Maki et al. extends from the top of the preform to the bottom of the tamper evidence ledge [the location of the tamper evidence ledge is identified below])(the bottle to be formed from the preform is to be used as a beverage bottle, col. 4, lines 23-30), the finish portion comprising:

a cylindrical body that begins at an opening to the interior and extends to and includes a tamper evidence ledge (the tamper evidence ledge is the ledge shown in Fig. 1 and 2 with the top of the ledge being in contact with the bottom of the apparatus, and the portion of the preform 100 that extends the most to the left in Fig. 3 and 4);

a bevel disposed at a beginning of the opening and configured to receive a plug seal of the closure (the bevel is the top of the preform 100);

a sealing surface adjacent to the bevel and configured to cooperate with the plug seal to seal the contents with the container (the sealing surface is the portion of the preform 100 that is immediately below the bevel that would contact the plug seal of a traditional carbonated beverage bottle when the cap is put on the bottle); 



and a secondary transition surface extending from the handling surface to an interior surface of the cylindrical body (the secondary transition surface is the portion of the interior surface of the preform that extends from immediately below the handling surface to the lowest portion of the tamper evidence ledge [note in particular Fig. 3 and 4]: note that the inner diameter of the preform that is delineated by the secondary transition surface of Maki et al. decreases the lower we progress down the cylindrical body of the finish portion along the secondary transition surface [note in particular Fig. 3 and 4], this change in interior diameter is what makes the secondary transition surface a “transition surface” [note that this subparagraph of the rejection also addresses claim 12]).

In regard to claim 2, Maki et al. teach that the finish portion includes a thread (see towards top of exterior of the finish portion in Fig. 1, 2, 3 and 4).

In regard to claim 3, the portion of the finish portion of Maki et al. that has the smallest outer diameter along the height of the finish portion (note in particular in Fig. 3 and 4, the 

In regard to claim 5, the sealing surface identified above in regard to claim 1 of Maki et al. has a smooth surface (Fig. 1-4) that is capable of cooperating with a plug seal of appropriate size for the particular finish to retain contents with the container (additionally note that this is the purpose of a beverage bottle, col. 4, lines 23-30, to retain the liquid contents of the bottle via the interaction between the bottle and the seal cap). Note that there is no plug seal that is positively recited (required) in claim 5 or in claim 1.

In regard to claim 7, the transition surface identified above in regard to claim 1 of Maki et al. is capable of cooperating with a plug seal of appropriate size to form a tight seal between the closure and the container (additionally note that this is the purpose of a beverage bottle, col. 4, lines 23-30, to retain the liquid contents of the bottle via the interaction between the bottle and the seal cap, in the form of a tight seal). Note that there is no plug seal that is positively recited (required) in claim 7 or in claim 1.

In regard to claim 14, the secondary transition surface identified above in regard to claim 1 of Maki et al. is capable of cooperating with a plug seal of appropriate size to form a tight seal 

In regard to claim 18, an appropriately sized plug seal would perform the functions recited in claim 18. Note that there is no plug seal that is positively recited (required) in claim 18 or in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782